Stoecklein Law Group, a Professional Corporation Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com Drew Hall President Bassline Productions, Inc. 860 Sacramento Ave. Sacramento, CA 95605 RE:Offering on a Best Efforts All or None Basis-Waiver of Rights as a Creditor Dear Mr. Hall: We understand that you are filing a Form S-1 Registration and plan on raising money on a best efforts, all or none basis.The money raised from this offering will be put into an account that will not bar attachment from creditors.We know we may be one of those creditors and we agree to waive any rights and claims we have to funds in that account, other than any amount you pay us voluntarily pursuant to our agreement. Sincerely, /s/ Donald J. Stoecklein Donald J. Stoecklein
